Title: To Thomas Jefferson from Benjamin Henry Latrobe, 17 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington Novr. 17h. 1806
                        
                        In presenting to you the drawing of the Capitol, which I herewith leave at the President’s house, I have no
                            object but to gratify my desire, as an individual citizen, to give you a testimony of the truest respect and attachment;—an attachment to which your high office adds nothing,—and which existed though not in the same degree for your character
                            before I had the happiness to be known to you, or to have received any personal favors from you.—If I had had a good view
                            of Monticello I would rather have employed my pencil upon that or upon any other subject equally agreeable to you.—But as
                            I had no other choice and am not satisfied with Mr Mills’s view of Your house,—I have been obliged to chuse a subject in
                            which the President of the United States may perhaps have more interest than the individual,—while I,—have had no view
                            whatsoever but to devote my very humble talents to produce an offering to the Man, from whom, the most pleasant &
                            flattering notices which I have received, have been those of his friendship.—I beg therefore that you will please to
                            accept of the drawing as a contribution towards the ornaments of your own house. I shall try to make a companion to it
                            from Mr. Mills drawing of Monticello during the Winter.—
                        The frame will follow in a few days. I have been disappointed in receiving it.
                        I am with true respect Yours faithfully
                        
                            B Henry Latrobe.
                        
                    